Citation Nr: 1542091	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-44 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits for surviving spouse's aid and attendance allowance to reimburse the surviving spouse's burial expenses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1942 to August 1943.  He died in April 2000.  His surviving spouse filed a claim for aid and attendance allowance in November 2006.  She passed away in March 2007, a few weeks before her claim was granted, effective from November 2006.  The appellant is her daughter and held her power of attorney at the time of her death.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case is currently under the jurisdiction of the Atlanta, Georgia RO.


FINDINGS OF FACT

1.  The Veteran's surviving spouse filed a claim for aid and attendance allowance benefits in November 2006.

2.  The Veteran's surviving spouse died in March 2007.  A few weeks later, the RO determined that the surviving spouse was entitled to aid and attendance allowance benefits, effective from November 2006.

3.  In November 2009, the RO determined that appellant was not entitled to accrued benefits for the period of November 2006 to March 2007 because she had not submitted evidence in support of the claim within one year of the date of the application.  However, the record shows that she had an earlier unadjudicated claim in August 2007, at which time she submitted a receipt for funeral expenses for the surviving spouse that were paid out of her own pocket.  

4.  A September 2010 statement of the case continued to take the position that appellant's claim was not timely and further found that living expenses that had been believed to have been paid by the surviving spouse had in fact been paid by appellant, and the corresponding increase in income to the surviving spouse made her ineligible for aid and attendance allowance.  

5.  In the substantive appeal, appellant denied paying for those benefits, noting that she held her mother's power of attorney and made the payments out of her mother's account.

6.  There is satisfactory evidence that appellant held her mother's power of attorney and that as a result, was able to pay for her mother's final living spouses out of her mother's account.  Satisfactory evidence has also been presented that demonstrates that the appellant filed a timely claim for benefits with supporting evidence and paid for her mother's funeral expenses out of her own money.  

6.  Payment of accrued benefits for reimbursement for the burial expenses of the Veteran's surviving spouse is appropriate, but cannot exceed the amount of accrued benefits available. 


CONCLUSION OF LAW

Entitlement to payment of accrued benefits for reimbursement for burial expenses in an amount not to exceed the amount of accrued benefits available, is warranted.  38 U.S.C. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress has authorized the payment of certain accrued benefits upon death of a beneficiary pursuant to 38 U.S.C.A § 5121.  Periodic monetary benefits under laws administered by VA to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a surviving spouse, be paid to the children of the deceased veteran.  38 U.S.C. § 5121(a)(3) (West 2014); 38 C.F.R. § 3.1000(a)(2) (2015).  

In all other cases, only so much of the accrued benefits may be paid as may be necessary in order to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2015).

Here, the Veteran's surviving spouse filed a claim for aid and attendance allowance benefits in November 2006.  She died in March 2007.  Two weeks later, the RO determined that she was eligible for the benefit sought for the period from the date of claim in November 2006 to the date of death in March 2007.  In November 2009, the RO determined that appellant was not entitled to accrued benefits for the period of November 2006 to March 2007 because she had not submitted evidence in support of the claim within one year of the date of the application.  However, the record shows that she had an earlier unadjudicated claim in August 2007, at which time she submitted a receipt for funeral expenses for the surviving spouse that were paid out of her own pocket.  

Thereafter, a September 2010 statement of the case continued to take the position that appellant's claim was not timely and further found that living expenses that had been believed to have been paid by the surviving spouse had in fact been paid by the appellant, and the corresponding increase in income to the surviving spouse made her ineligible for aid and attendance allowance.  In the substantive appeal, appellant denied paying for those benefits, noting that she held her mother's power of attorney and thereby made the payments out of her mother's account.

While the Board can certainly appreciate the concerns of the RO, after carefully considering the testimony of the appellant, which the Board finds to be credible and without direct contradiction by any pertinent evidence in the record, the Board will resolve reasonable doubt in favor of the appellant, and find that there is satisfactory evidence that appellant held her mother's power of attorney and that as a result, was able to pay for her mother's final living spouses out of her mother's account.  Satisfactory evidence has also been presented that demonstrates that the appellant filed a timely claim for benefits with supporting evidence and paid for her mother's funeral expenses out of her own money. 

However, to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348 (2001) (70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of child in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were permanently incapable of self-support before attaining age 18); Marlow v. West, 12 Vet. App. 548 (1991) (38 U.S.C.A. § 5121(a) limits qualifying survivors to the deceased Veteran's spouse, child or dependent parents").

While the appellant is unquestionably the daughter of the Veteran and the widow, the regulations define child for the purposes of receiving accrued benefits as (1) an unmarried child who is under the age of 18 years; (2) an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age; or (3) an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payee's death.  38 U.S.C.A. § 101(4) (West 2014).

Consequently, the appellant does not meet the criteria of any of those categories and cannot be considered a child of the Veteran or surviving spouse at the time of the death, in the legal sense, for VA purposes.  Therefore, the only issue remaining is whether she should be allowed to recover accrued benefits based on her payment of the expenses of burial.

The Board does finds that the evidence shows that it is at least as likely as not that the funeral expenses were paid by the appellant.  Therefore, the Board finds no impediment to payment of accrued benefits due to payment of the burial expenses by the appellant.  However, reimbursement of the burial expenses may only draw from the total amount of accrued benefits which were owed and payable at the time of the surviving spouse's death.  Therefore, resolving all reasonable doubt in favor of the claimant, the Board finds that payment of accrued benefits is warranted in an amount that does not exceed the amount of accrued benefits available for the appellant who paid the burial expense of the surviving spouse.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment of accrued benefits to reimburse for burial expenses in an amount not to exceed the amount of accrued benefits for aid and attendance allowance benefits that were due and payable to the Veteran's surviving spouse prior to her death, is granted, subject to the law and regulations governing the payment of monetary benefits.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


